Case 1:19-cv-05204-AT-SDA Document 71 Filed 07/08/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
JACOB SCHWARTZ. DOC #:
DATE FILED: __7/8/2020
Plaintiff,
-against- 19 Civ. 5204 (AT)
CITY OF NEW YORK, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

Defendant having filed a pre-motion letter seeking leave to file a motion for summary
judgment, ECF No. 69, it is ORDERED that the case management conference scheduled for July 14,
2020 is ADJOURNED sine die.

SO ORDERED.

Dated: July 8, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
